DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application is being examined under the pre-AIA  first to invent provisions.                                 Claim Rejections - 35 USC § 112, 1st Paragraph
2.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

          Claim 1, 2, 4, 6, 7, 9, 10, 12, 13, 14, 16, 20-22, 24, and 25 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention as a confectionary product without sugar wherein the specification appears to define “sugar” as being essentially any sweetener or sweetening ingredient (see paragraph 47).  Such sugar/sweetener is critical to an item being a “confectionary product”; it is not clear how a confectionary product can be a confectionery product without a sweetener.  It should be further noted that the original specification does not explain or suggest how this is attained.  Without any directive and taking into account the known meaning of confectionery, sugar/sweetener is critical or essential to the practice of the invention but it appears to be excised from the scope of said claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).                                         Claim Rejections - 35 USC § 112, 2nd Paragraph
3.        The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



          Claims 1, 2, 4, 6, 7, 9, 10, 12, 13, 14, 16, 20-22, 24, and 25 are rejected under35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.          Claims 1 and 7 are indefinite in that it is not clear what is meant by “with no added sugar”.  Does this mean the confectionary product has no sugar?  Note also that the original specification appears to define “sugar” as including many sweeteners (paragraph 47).  Or does “no added sugar” mean the confectionary product can have sugar originally but that none is added.  This is tantamount to a method limitation as the final product would still contain sugar.  It is not clear what makes said product a “confectionery” without sugar/sweetener.  
Claim Rejections - 35 USC § 103
4.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.         Claim 1-2, 4, 6-7, 9-10, 12, 22, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) in view of US 5,190,786 A to Anderson in view of Favre et al (US 20100215811 A1) and further in view of US 5556659 A to De Pedro et al. 

In the case where the claimed ranges are exact, they are anticipated. 
Alternatively, in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Anderson further teaches therein that the hydrated microparticles of cocoa are dispersed uniformly throughout the aqueous sugar paste. The paste has an Aw (water activity) of about 0.80 to about 0.90. The paste can be made from defatted or partially defatted commercial cocoa powder which has an average particle size of about 75 microns by forming a slurry of about 10% to about 30% (by wt.) cocoa (falling within as 10% is the same lower limit point and overlapping ranges of Applicant’s cocoa solids), about 15 to about 75% sugar, and about 20% to about 55% of an aqueous liquid, said sugar and said aqueous liquid being present in the slurry as a 15 to 75% sugar solution,  
Anderson doesn’t teach per se no additional added sugar which, without further definition of the meaning in Anderson, is taken to mean sucrose.  It should be noted that Anderson et al does teach in 5:30-41, not requiring emulsifiers (artificial or synthetic are embraced) to reduce the fat.  It is well known sugar, sucrose, is a fat contributor due to its high calorific value.  
Further, De Pedro, also concerned with a confectionery product including reducing calories by not adding sugar, i.e. sucrose, in a similar water-in-oil emulsion of Examples 1-2, see Table II and col. 4.
It would have been obvious to one having ordinary skill in the art to have modify the product of Anderson where that product does not contain added sugar, i.e. sucrose, beyond what is originally present as it is well known sugar is high calorie and reducing sugar intake is healthy and would have been successful with the low-fat/calorie purpose of Anderson and to substitute all sugar profiles of Anderson with the recipe, having no added sugar relative to all other ingredients, as taught for reasons set forth above namely for the same reason (e.g. low fat and overall reduction of calories).  If by “no added sugar”, the instant claims mean no sucrose is included in the confectionery 
  Re claims 1-2, 22 and 25, as set forth above, Anderson teaches water-in-oil emulsions are well known.  Anderson is also silent to the type of fat used (while teaching butter) does not exemplify use of oil such as sunflower or corn, milk powder.
Favre teaches a similar confectionery of oil see Abstract and [0029]: The fat blend of the invention preferably comprises at least two fats A and B. The blend may be a blend of fats A and B alone, or together with one or more other fats. Fat A preferably has an S2U level of at least 50% by weight and fat B preferably has a linoleic acid content of at least 50% by weight. Preferably, fat B has a linoleic acid content of at least 55% by weight. Preferably, fat B is selected from soybean oil, rapeseed oil, sunflower oil (claim 25), safflower oil, corn oil and mixtures thereof. Sunflower oil and safflower oil, and their mixtures, are particularly preferred as fat B. In a particularly preferred embodiment, fat B is a 90:10 to 10:90 by weight mixture of sunflower oil and safflower oil. Fat A is preferably shea stearin.  See [25-34] also. Milk powder is taught in [16, 37, 40-41] known for providing calcium and fat (claims 22, 25).
 Further as the effect of sugar, cocoa powder particle and sunflower/corn oil are known and disclosed in the art, and as one would expect the amount of sugar, cocoa or sunflower/corn oil to be determined by the type and amount of sugar cocoa or sunflower/corn oil present desired to balance the taste and fat profiles and produce a In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  Taste would have been obvious to have balanced due to the greater the amount and the potent the flavor and/or fullness of fat (i.e. mouthfeel).
6.       Claims 13-14, 16, and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) in view of US 5,190,786 A to Anderson in view of Favre et al (US 20100215811 A1) in view of US 5556659 A to De Pedro et al. and further in view of US 4,948,600 to Zumbe et al.  
Re claims 13-14, 16, 20 and 24-24, Anderson does not disclose the particulars of the type of cocoa particles as claimed.
Zumbe teaches cocoa particles of cocoa powder in overlapping ranges of fat content: 10 to 12% by weight or 10-20% fat content is commercially available and used in a suspension in Example 1 and 3:4 at less than 10% (claims 13-14, and 16).  The cocoa particles are washed and thus wet milled (claim 20 see 2:25-46) for cleaning purposes.  The cocoa particles make up cocoa butter of 8% fat see 2:59 (claim 23), cocoa powder is 10% suspension in 3:5 (claims 16, 20-21) and used in a bar (claim 24 – the form used for molding in the end product) in Example 1, Zumbe.  Ranges that overlap serve as a prima facie case of obviousness.  See MPEP 2144.05.  Water is taught in Anderson already (claim 22 – see page 5 above).  

Response to Arguments 
7.       Applicant's arguments filed 7/29/20 have been fully considered but they are not persuasive.            Applicant argues that Anderson employs sugar but this has been addressed in view of the rejections above as well as in the Final Rejection mailed 3/10/20.
Applicant argues the fat of sunflower or corn oil is not obvious to combine but this has been addressed in view of the rejections above as well as in the Final Rejection mailed 3/10/20.           The affidavit filed 7/29/20 has been considered but does not add to the arguments already set forth in Applicant’s response and does not overcome the rejections as set forth above.All other arguments have been addressed in view of the rejections as set forth above.

                                                              Conclusion          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
January 16, 2021